


110 HR 2542 IH: To authorize the Secretary of Homeland Security to make

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2542
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Rodriguez (for
			 himself, Mr. Cuellar,
			 Mr. Culberson,
			 Mr. Hinojosa,
			 Mrs. Davis of California,
			 Mr. Filner,
			 Mr. Grijalva, and
			 Mr. Ortiz) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To authorize the Secretary of Homeland Security to make
		  grants to hire, train, and equip local law enforcement officials on and near
		  the southern border of the United States, as well as to reimburse the costs of
		  paying overtime to such officials, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Border
			 Law Enforcement Enhancement Act.
		2.FindingsThe Congress finds as follows:
			(1)It
			 is the obligation of the Federal Government of the United States to adequately
			 secure the Nation’s borders and prevent the flow of undocumented persons and
			 illegal drugs into the United States.
			(2)Despite the fact
			 that the United States Border Patrol apprehends over 1,000,000 people each year
			 trying to illegally enter the United States, according to the Congressional
			 Research Service, the net growth in the number of unauthorized aliens has
			 increased by approximately 500,000 each year. The southwest border accounts for
			 approximately 94 percent of all migrant apprehensions each year. Currently,
			 there are an estimated 11,000,000 unauthorized aliens in the United
			 States.
			(3)The border region
			 is also a major corridor for the shipment of drugs. According to the El Paso
			 Intelligence Center, 65 percent of the narcotics that are sold in the markets
			 of the United States enter the country through the Southwest Border.
			(4)Border communities
			 continue to incur significant costs due to the lack of adequate border
			 security. A 2001 study by the United States-Mexico Border Counties Coalition
			 found that law enforcement and criminal justice expenses associated with
			 illegal immigration exceed $89,000,000 annually for the Southwest border
			 counties.
			(5)In August 2005,
			 the States of New Mexico and Arizona declared states of emergency in order to
			 provide local law enforcement immediate assistance in addressing criminal
			 activity along the Southwest border.
			(6)While the Federal
			 Government provides States and localities assistance in covering costs related
			 to the detention of certain criminal aliens and the prosecution of Federal drug
			 cases, local law enforcement along the border are provided no assistance in
			 covering such expenses and must use their limited resources to combat drug
			 trafficking, human smuggling, kidnappings, the destruction of private property,
			 and other border-related crimes.
			(7)The United States
			 shares 5,525 miles of border with Canada and 1,989 miles with Mexico. Many of
			 the local law enforcement agencies located along the border are small, rural
			 departments charged with patrolling large areas of land. Counties along the
			 Southwest United States-Mexico border are some of the poorest in the country
			 and lack the financial resources to cover the additional costs associated with
			 illegal immigration, drug trafficking, and other border-related crimes.
			(8)Federal assistance
			 is required to help local law enforcement operating along the border address
			 the unique challenges that arise as a result of their proximity to an
			 international border and the lack of overall border security in the
			 region.
			3.Border relief
			 grant program
			(a)In
			 generalFrom amounts made available under section 4, the
			 Secretary of Homeland Security may make grants to—
				(1)sheriffs’ offices
			 of counties any part of which is within 25 miles of the southern border of the
			 United States; and
				(2)police departments serving a city, town, or
			 other political subdivision in a county any part of which is within 25 miles of
			 the southern border of the United States (including tribal police departments
			 serving a community any part of which is within 25 miles of such
			 border).
				(b)Use of
			 funds
				(1)In
			 generalGrant funds received under subsection (a) may be used for
			 the following:
					(A)To conduct law
			 enforcement operations in order to enforce criminal laws, prevent and punish
			 criminal activity, and protect the lives, property, and security of the people
			 within the jurisdiction of the grant recipient.
					(B)To transfer aliens
			 detained or in the custody of the grant recipient who are not lawfully present
			 in the United States to appropriate Federal law enforcement officials.
					(C)To enforce State
			 and Federal laws relating to controlled substance trafficking and enforce other
			 State and Federal criminal laws.
					(2)Payment of
			 costsUse of funds under paragraph (1) shall include payment for
			 costs of—
					(A)hiring, equipping, training, and otherwise
			 controlling the operations and deployment of, law enforcement officials engaged
			 in duties described in paragraph (1), as well as the costs of paying overtime
			 to such officials; and
					(B)detaining, housing, and transporting aliens
			 who are not lawfully present in the United States, and who are taken into
			 custody by the grant recipient, until the aliens are transferred to appropriate
			 Federal law enforcement officials.
					(3)Detention
			 facilitiesIn accordance with
			 paragraph (2)(B), grant funds received under subsection (a) may be used for the
			 construction, maintenance, and operation of detention facilities to detain
			 aliens who are unlawfully present in the United States, except that not more
			 than 20 percent of such funds may be used for the construction or renovation of
			 detention or similar facilities.
				(c)Application
				(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit an application to the Secretary of Homeland
			 Security at such time, in such manner, and accompanied by such information as
			 the Secretary of Homeland Security may reasonably require.
				(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
					(A)describe the
			 activities for which assistance under this section is sought; and
					(B)provide such
			 additional assurances as the Secretary of Homeland Security determines to be
			 essential to ensure compliance with the requirements of this section.
					4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Homeland Security to carry
			 out this Act $150,000,000 for fiscal year 2008 and each succeeding fiscal
			 year.
		5.Enforcement of
			 Federal immigration lawNothing in this Act shall be construed to
			 authorize State or local law enforcement agencies or their officers to exercise
			 Federal immigration law enforcement authority.
		6.RegulationsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall issue
			 regulations to carry out this Act.
		
